Smith, Judge,
concurring in part and dissenting in part.
The two imported items involved on this appeal are kickstands and lighting sets for bicycles. The issue is whether such items should be included in the weight of certain imported bicycles in order to determine the proper tariff upon such bicycles. The majority finds that both items are parts of bicycles and holds that they should be included in the weight of the bicycles. Eeliance is placed on our decision in Trans Atlantic Company v. United States, 48 CCPA 80, C.A.D. 758 as support for this holding. The Trans Atlantic case and the cases therein referred to are cases in which the court was passing upon the proper classification of the imported merchandise either as a “part” of other classified merchandise or as an article subject to classification under some other paragraph. Each of these cases turned on particular legal issues and facts which differ so from the legal issues and facts here presented that I do not consider the Trans Atlantic case to be controlling.
I concur with the majority that the court below, on the basis of the facts shown in the record, properly found that kickstands are not “accessories” as the term is used in paragraph 371 of the Tariff Act of 1930 as modified. However, this concurrence is based on the fact situation here. As Judge Eich has pointed out in his dissenting opinion, the record establishes that kickstands, at the time of the importations in issue, had become an item of standard equipment on bicycles and establishes that “very few bicycles are imported without a kickstand”. I therefore concur in the holding of the majority that a kickstand is not an “accessory” within the meaning of paragraph 371 of the Tariff Act of 1930 as modified by T.D. '51802, but for the reason pointed out by Judge Eich in his opinion.
Paragraph 371, as originally enacted in the Tariff Act of 1930, related to “Bicycles, and parts thereof, not including tires”. This paragraph was modified in 1947 by the General Agreement on Tariffs and Trade (GATT), T.D. 51802, as supplemented by Presidential proclamation, T.D. 53883. The provision presently before us for construction, “bicycles * * * complete without accessories” was introduced by the GATT modification of paragraph 371. Thus any interpretation of what is or what is not an “accessory” within the meaning of this modification should, if possible, give effect to the intentions of the negotiators of the agreement. U.S. v. Good Neighbor Imports, Inc., 33 CCPA 91, C.A.D. 321.
When the negotiators of the GATT modification of Par. 371 used the word “accessories” in its present context, they used it as a term of *110commerce and this requires us to determine from the record here what this term means in relation to the imported bicycles. Other than this, the intent of the negotiators is not clearly apparent from the language of the agreement. We turn then for guidance to the “legislative history” of the agreement which includes the Summaries of Tariff Information and the Trade Agreement Digests prepared by the Tariff Commission for use by the GATT negotiators.1
The Trade Agreement Digest, Vol. Ill, Part 2 (November 1946), p. 154, and the Summaries of Tariff Information, Vol. Ill, Part 4 (1948) call attention to the fact that while domestic producers of bicycles were primarily engaged in manufacturing the heavy “American-type” bicycles with balloon tires, most of the bicycles imported had been of the lighter types for adult use. On page 26 of the Summaries, supra, it is stated:
Outstanding features of the popular American-type bicycle, which attempts to simulate a motorcycle in appearance, are balloon-type tires, brightly finished fittings and accessories, including lamps, horns, carriers and “tanks”. [Emphasis added.]
The Digest, supra, at pages 154-155, states that:
Most adult riders, on the other hand, wish their bicycles to be as light and as easy-riding as possible. For this class of riders, a light-weight type is made. * * * All unnecessary structural members and accessories are omitted. [Emphasis added.]
It seems clear, therefore, that the negotiators of GATT, in using the words “complete without accessories,” were concerned with the light-weight type of bicycle described in the above quoted portion of the Digest of Tariff Information and in which “all unnecessary structural members and accessories are omitted” to provide a bicycle as light and easy riding as possible. The provisions of paragraph 371 as amended refer to “bicycles * * * not designed for use with tires having a cross-sectional diameter exceeding 1% inches” which was intended to cover light-weight or “British-type” bicycles, and not American-type bicycles with balloon tires.
It is clear from the record that this type of bicycle is usually imported and sold without lighting sets. It is interesting to note that the quotation from the Summaries, supra, referred to lamps as “accessories” for American-type bicycles. Certainly if lamps were accessories on the American-type bicycles, it seems to me they are even more “accessories” on a light-weight, stripped-down bicycle, the great majority of which as the record here shows, and as pointed out by Judge Rich, were imported without lighting sets.
The majority has emphasized the fact that without lighting sets, *111the bicycles cannot be used at nigbt. I do not agree that this fact makes the lighting sets not an accessory. The record showing that most bicycles are sold without lighting sets indicates to me that the purchasers do not care to ride them at night and are content to restrict themselves to daylight operation. Further, I agree with Judge Eich that an attachment, purchased to extend the use or limitations of the parent object, is the very essence of what is an accessory. A lighting set is useless weight on a bicycle in daytime and does not contribute in any way to the basic daytime operation of the bicycle.
I therefore agree with Judge Eich that lighting sets should be excluded from the weight of the bicycle in determining the proper duty under paragraph 371 and to this extent I too dissent from the opinion of the majority.

 19 U.S.C. 1354, 1360 require the President to request the Tariff Commission to investigate and report to the President its findings on the effect of any proposed modification, restriction or imposition of duties on all articles which are to be affected by the proposed agreement., See U.S. v. Good Neighbor Imports, Inc., supra, and U.S. v. Mercantil Distribuidora et al., 43 CCPA 111, C.A.D. 617.